EXHIBIT 10.3

  

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of March 10, 2020, by the undersigned security holder
of the Company (as defined below) (the “Subject Party”) in favor of and for the
benefit of Lion Group Holding Ltd., a Cayman Islands exempted company (“Pubco”),
Proficient Alpha Acquisition Corp., a Nevada corporation (together with its
successors, including the Surviving Corporation (as defined in the Business
Combination Agreement) “Purchaser”), Lion Financial Group Limited, a corporation
organized under the laws of the British Virgin Islands (the “Company”), and each
of Pubco’s, Purchaser’s and/or the Company’s respective present and future
Affiliates, successors and direct and indirect Subsidiaries (collectively with
Pubco, Purchaser and the Company, the “Covered Parties”). Any capitalized term
used, but not defined in this Agreement will have the meaning ascribed to such
term in the Business Combination Agreement.

WHEREAS, on or about the date hereof, (i) Purchaser, (ii) Shih-Chung Chou, in
the capacity as the Purchaser Representative thereunder, (iii) Pubco, (iv) Lion
MergerCo 1, Inc., a Delaware corporation and a wholly-owned subsidiary of Pubco
(“Merger Sub”), (v) the Company, (vi) Wang Jian and Legend Success Ventures
Limited, each in the capacity thereunder as the Seller Representative, and (vii)
the shareholders of the Company named as Sellers therein (the “Sellers”),
entered into that certain Business Combination Agreement (as amended from time
to time in accordance with the terms thereof, the “Business Combination
Agreement”), pursuant to which, subject to the terms and conditions thereof,
among other matters, (a) Merger Sub will merge with and into Purchaser, with
Purchaser continuing as the surviving entity (the “Merger”), and as a result of
which, (i) Purchaser will become a wholly-owned subsidiary of Pubco, and (ii)
each issued and outstanding security of Purchaser immediately prior to the
effective time of the Merger will no longer be outstanding and will
automatically cancelled, in exchange for the right of the holder thereof to
receive a substantially equivalent security of Pubco, and (b) Pubco will acquire
all of the issued and outstanding Company Shares from the Sellers in exchange
for ordinary shares of Pubco (the “Share Exchange” and, collectively with the
Merger and the other transactions contemplated by the Business Combination
Agreement, the “Transactions”), subject to the withholding of the Escrow Shares
being deposited in the Escrow Account in accordance with the terms and
conditions of the Business Combination Agreement and the Escrow Agreement, all
upon the terms and subject to the conditions set forth in the Business
Combination Agreement and in accordance with the provisions of applicable law;

WHEREAS, the Company (and after the consummation of the Transactions, Pubco),
directly and indirectly through its Subsidiaries, engages in the business of
providing contract-for-difference trading service, insurance brokerage service,
futures brokerage service, securities brokerage service and asset management
service based in the Cayman Islands and Hong Kong (the “Business”);

WHEREAS, in connection with, and as a condition to the execution and delivery of
the Business Combination Agreement and the consummation of the Transactions, and
to enable Pubco and Purchaser to secure more fully the benefits of the
Transactions, including the protection and maintenance of the goodwill and
confidential information of the Company, Pubco and their respective
Subsidiaries, each of Pubco and Purchaser has required that the Subject Party
enter into this Agreement;

WHEREAS, the Subject Party is entering into this Agreement in order to induce
Pubco, Purchaser and the Company to enter into the Business Combination
Agreement and consummate the Transactions, pursuant to which the Subject Party
will directly or indirectly receive a material benefit; and

WHEREAS, the Subject Party, as a former and/or current shareholder, director,
officer and/or employee of the Company or its Subsidiaries (and after the
Transactions, Pubco), has contributed to the value of the Company and its
Subsidiaries and has obtained extensive and valuable knowledge and confidential
information concerning the business of the Company and its Subsidiaries (and
after the Transactions, Pubco).

 



  (1) 

   

 

NOW, THEREFORE, in order to induce Pubco, Purchaser and the Company to enter
into the Business Combination Agreement and consummate the Transactions, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Subject Party hereby agrees as follows:

1.                   Restriction on Competition.

(a)                Restriction. The Subject Party hereby agrees that during the
period from the Closing until the three (3) year anniversary of the Closing Date
(such period, the “Restricted Period”), the Subject Party will not, and will
cause its Affiliates not to, without the prior written consent of Pubco (which
may be withheld in its sole discretion), anywhere in the Cayman Islands, the
British Virgin Islands, Hong Kong, Singapore, and People’s Republic of China or
in any other markets in which the Covered Parties are engaged in the Business as
of the Closing Date or during the Restricted Period (the “Territory”), directly
or indirectly engage in the Business (other than through a Covered Party) or
own, manage, finance or control, or become engaged or serve as an officer,
director, member, partner, employee, agent, consultant, advisor or
representative of, a business or entity (other than a Covered Party) that
engages in the Business (a “Competitor”). Notwithstanding the foregoing, the
Subject Party and its Affiliates may own passive investments of no more than
three percent (3%) of the total issued and outstanding equity interests of a
Competitor that is publicly traded, so long as the Subject Party and its
Affiliates and immediate family members are not directly or indirectly involved
in the management or control of such Competitor (“Permitted Ownership”).

(b)                Acknowledgment. The Subject Party acknowledges and agrees,
based upon the advice of legal counsel and/or the Subject Party’s own education,
experience and training, that (i) the Subject Party possesses knowledge of
confidential information of the Covered Parties and the Business, (ii) the
Subject Party’s execution of this Agreement is a material inducement to
Purchaser, Pubco and the Company to enter into the Business Combination
Agreement and consummate the Transactions and to realize the goodwill of the
Company and its Subsidiaries, for which the Subject Party and/or its Affiliates
will receive a substantial direct or indirect financial benefit, and that
Purchaser, Pubco and the Company would not have entered into the Business
Combination Agreement or consummated the Transactions but for the Subject
Party’s agreements set forth in this Agreement; (iii) it would impair the
goodwill of the Covered Parties and reduce the value of the assets of the
Covered Parties and cause serious and irreparable injury if the Subject Party
and/or its Affiliates were to use their ability and knowledge by engaging in the
Business in competition with a Covered Party, and/or to otherwise breach the
obligations contained herein and that the Covered Parties would not have an
adequate remedy at law because of the unique nature of the Business, (iv) the
Subject Party and its Affiliates have no intention of engaging in the Business
(other than through the Covered Parties) during the Restricted Period other than
through Permitted Ownership, (v) the relevant public policy aspects of
restrictive covenants, covenants not to compete and non-solicitation provisions
have been discussed, and effort has been made to limit the restrictions placed
upon the Subject Party to those that are reasonable and necessary to protect the
Covered Parties’ legitimate interests, (vi) the Covered Parties conduct and
intend to conduct the Business in the Territory and compete with other
businesses that are or could be located in any part of the Territory, (vii) the
foregoing restrictions on competition are fair and reasonable in type of
prohibited activity, geographic area covered, scope and duration, (viii) the
consideration provided to the Subject Party under this Agreement and the
Business Combination Agreement is not illusory, and (ix) such provisions do not
impose a greater restraint than is necessary to protect the goodwill or other
business interests of the Covered Parties.

 



  (2) 

   

 

2.                   No Solicitation; No Disparagement.

(a)                No Solicitation of Employees and Consultants. The Subject
Party agrees that, during the Restricted Period, the Subject Party will not, and
will not permit its Affiliates to, without the prior written consent of Pubco
(which may be withheld in its sole discretion), either on its own behalf or on
behalf of any other Person (other than, if applicable, a Covered Party in the
performance of the Subject Party’s duties on behalf of the Covered Parties),
directly or indirectly: (i) hire or engage as an employee, independent
contractor, consultant or otherwise any Covered Personnel (as defined below); or
(ii) solicit, induce, encourage or otherwise knowingly cause (or knowingly
attempt to do any of the foregoing) any Covered Personnel to leave the service
(whether as an employee, consultant or independent contractor) of any Covered
Party; provided, however, the Subject Party and its Affiliates will not be
deemed to have violated this Section 2(a) if any Covered Personnel voluntarily
and independently solicits an offer of employment from the Subject Party or its
Affiliate (or other Person whom any of them is acting on behalf of) by
responding to a general advertisement or solicitation program conducted by or on
behalf of the Subject Party or its Affiliate (or such other Person whom any of
them is acting on behalf of) that is not targeted at such Covered Personnel or
Covered Personnel generally, so long as such Covered Personnel is not hired. For
purposes of this Agreement, “Covered Personnel” shall mean any Person who is or
was an employee, consultant or independent contractor of a Covered Party between
the date of this Agreement and the end of the Restricted Period, excluding with
respect to consultants and independent contractors any professional service
providers.

(b)                Non-Solicitation of Customers and Suppliers. The Subject
Party agrees that, during the Restricted Period, the Subject Party will not, and
will not permit its Affiliates to, without the prior written consent of Pubco
(which may be withheld in its sole discretion), individually or on behalf of any
other Person (other than, if applicable, a Covered Party in the performance of
the Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) solicit, induce, encourage or otherwise knowingly cause (or
knowingly attempt to do any of the foregoing) any Covered Customer (as defined
below) to (A) cease being a client or customer of any Covered Party with respect
to the Business or (B) reduce the amount of business of such Covered Customer
with any Covered Party, or otherwise alter such business relationship in a
manner adverse to any Covered Party, in either case, with respect to or relating
to the Business; (ii) interfere with or disrupt (or knowingly attempt to
interfere with or disrupt) the contractual relationship between any Covered
Party and any Covered Customer; (iii) divert any business with any Covered
Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
interfere with or disrupt (or knowingly attempt to interfere with or disrupt),
any Person (other than the Subject Party) that was a vendor, supplier,
distributor, agent or other service provider of a Covered Party at the time of
such interference or disruption, for a purpose competitive with a Covered Party
as it relates to the Business. For purposes of this Agreement, a “Covered
Customer” shall mean any Person (other than the Subject Party) who is or was an
actual customer or client of a Covered Party between the date of this Agreement
(including any customers or clients that used a Covered Party’s services during
the one (1) year period prior thereto) and the end of the Restricted Period.

(c)                Non-Disparagement. The Subject Party agrees that from and
after the Closing until the end of the Restricted Period, the Subject Party will
not, and will not permit its Affiliates to, directly or indirectly engage in
publicly making or publishing (including through electronic mail distribution or
online social media) of any written or oral statements or remarks (including the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) that are disparaging, deleterious or damaging to the integrity or
reputation of one or more Covered Parties or their respective management or
officers. Notwithstanding the foregoing, subject to Section 3 below, the
provisions of this Section 2(c) shall not restrict the Subject Party from
providing truthful testimony or information in response to a subpoena or
investigation by a Governmental Authority or in connection with any legal
action, arbitration or other similar proceedings between the Subject Party or
its Affiliate and any Covered Party under this Agreement, the Business
Combination Agreement, any other Ancillary Document or other matters that is
asserted by the Subject Party or its Affiliate in good faith.

 



  (3) 

   

 

3.                   Confidentiality. During the Restricted Period and for a
period of two (2) years thereafter, the Subject Party will, and will cause its
Representatives to, keep confidential and not (except, as required by applicable
Law (subject to the provisions of this Section 3 below) or, if applicable, in
the performance of the Subject Party’s duties on behalf of the Covered Parties)
directly or indirectly use, disclose, reveal, publish or provide access to, any
and all Covered Party Information without the prior written consent of Pubco
(which may be withheld in its sole discretion). As used in this Agreement,
“Covered Party Information” means all material and information relating to the
business, affairs and assets of any Covered Party, including material and
information that concerns or relates to such Covered Party’s bidding and
proposal, technical information, computer hardware or software, administrative,
management, operational, data processing, financial, marketing, sales, human
resources, business development, planning and/or other business activities,
regardless of whether such material and information is maintained in physical,
electronic, or other form, that is: (A) gathered, compiled, generated, produced
or maintained by such Covered Party through its Representatives, or provided to
such Covered Party by its suppliers, service providers, customers or other third
parties; and (B) intended and maintained by such Covered Party or its
Representatives, suppliers, service providers, customers or other third parties
to be kept in confidence; provided that Covered Party Information shall not
include any information that: (i) is known or available through other lawful
sources not bound by a confidentiality agreement with, or other confidentiality
obligation to, any Covered Party; (ii) is or becomes publicly known through no
violation of this Agreement or other non-disclosure obligation of the Subject
Party or any of its Representatives; (iii) is already in the possession of the
Subject Party at the time of disclosure through lawful sources not bound by a
confidentiality agreement or other confidentiality obligation; (iv) is developed
independently by the Subject Party without use of or reference to any Covered
Party Information; (v) relates solely to the Subject Party and other than in his
capacity as a director, officer or equity holder of a Covered Party, or (v) is
required to be disclosed pursuant to an order of any administrative body or
court or any other Governmental Authority of competent jurisdiction (provided
that (A) to the extent legally permitted, the applicable Covered Party is given
reasonable prior written notice, (B) the Subject Party cooperates (and causes
its Representatives to cooperate) with any reasonable request of any Covered
Party to seek to prevent or narrow such disclosure at the Covered Party’s cost
and (C) if after compliance with clauses (A) and (B) such disclosure is still
required, the Subject Party and its Representatives only disclose such portion
of the Covered Party Information that is expressly required by such order, as it
may be subsequently narrowed).

4.                   Representations and Warranties. The Subject Party hereby
represents and warrants, to and for the benefit of the Covered Parties as of the
date of this Agreement and as of the Closing Date, that: (a) the Subject Party
has full power and capacity to execute and deliver, and to perform all of the
Subject Party’s obligations under, this Agreement; and (b) neither the execution
and delivery of this Agreement nor the performance of the Subject Party’s
obligations hereunder will result directly or indirectly in a violation or
breach of any agreement or obligation by which the Subject Party is a party or
otherwise bound. By entering into this Agreement, the Subject Party certifies
and acknowledges that the Subject Party has carefully read all of the provisions
of this Agreement, and that the Subject Party voluntarily and knowingly enters
into this Agreement.

5.                   Remedies. The covenants and undertakings of the Subject
Party contained in this Agreement relate to matters which are of a special,
unique and extraordinary character and a violation of any of the terms of this
Agreement may cause irreparable injury to the Covered Parties, the amount of
which may be impossible to estimate or determine and which cannot be adequately
compensated. The Subject Party agrees that, in the event of any breach or
threatened breach by the Subject Party of any covenant or obligation contained
in this Agreement, each applicable Covered Party will be entitled to obtain the
following remedies (in addition to, and not in lieu of, any other remedy at law
or in equity or pursuant to the Business Combination Agreement or the other
Ancillary Documents that may be available to the Covered Parties, including
monetary damages), and a court of competent jurisdiction may award: (i) an
injunction, restraining order or other equitable relief restraining or
preventing such breach or threatened breach, without the necessity of proving
actual damages or that monetary damages would be insufficient or posting bond or
security, which the Subject Party expressly waives; and (ii) recovery of the
Covered Party’s attorneys’ fees and costs reasonably incurred in enforcing the
Covered Party’s rights under this Agreement. The Subject Party hereby
acknowledges and agrees that in the event of any breach of this Agreement, any
value attributed or allocated to this Agreement (or any other non-competition
agreement with the Subject Party) under or in connection with the Business
Combination Agreement shall not be considered a measure of, or a limit on, the
damages of the Covered Parties.

 



  (4) 

   

 

6.                   Survival of Obligations. The expiration of the Restricted
Period will not relieve the Subject Party of any obligation or liability arising
from any breach by the Subject Party of this Agreement during the Restricted
Period. The Subject Party further agrees that the time period during which the
covenants contained in Sections 1, 2 and 3 of this Agreement will be effective
will be computed by excluding from such computation any time during which the
Subject Party is in violation of any provision of such Sections.

7.                   Miscellaneous.

(a)                Notices. All notices, consents, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered (i) in person, (ii) by facsimile or other electronic
means, with affirmative confirmation of receipt, (iii) one Business Day after
being sent, if sent by reputable, nationally recognized overnight courier
service or (iv) three (3) Business Days after being mailed, if sent by
registered or certified mail, pre-paid and return receipt requested, in each
case to the applicable party at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to Purchaser prior to the Closing, to:

Proficient Alpha Acquisition Corp.
40 Wall Street, 29th Floor
New York, NY 10005
Attn: Kin Sze, Co-Chief Executive Officer
Telephone No.: (917) 289-0932
Email: stephen@paac-us.com

with a copy (that will not constitute notice) to:

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105, USA
Attn: Barry I. Grossman, Esq.
Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: bigrossman@egsllp.com
mgray@egsllp.com

If to the Company or Pubco prior to the Closing, to:

Lion Financial Group Limited
Unit A-C, 33/F, Tower A, Billion Center, 1 Wang Kwong Road, Kowloon Bay, Hong
Kong
Attention: Wang Jian / Wilson Wang / Rover Luo / Alex Lee
Facsimile No.:  +852 2796 2338
Telephone No.:  +852 2820 9088 / +852 9690 0900 / +852 2820 9001 / +852 2820
9099

Email:  *** / *** / rover.luo@libkr.com / alex.lee@libkr.com

with a copy (that will not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com;
cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: 852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

If to Purchaser, Pubco, the Company or any other Covered Party from or after the
Closing, to:

Lion Financial Group Limited
Unit A-C, 33/F, Tower A, Billion Center, 1 Wang Kwong Road, Kowloon Bay, Hong
Kong
Attention: Wang Jian / Wilson Wang / Rover Luo / Alex Lee
Facsimile No.:  +852 2796 2338
Telephone No.:  +852 2820 9088 / +852 9690 0900 / +852 2820 9001 / +852 2820
9099

Email:  *** / *** / rover.luo@libkr.com / alex.lee@libkr.com

with a copy (that will not constitute notice) to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: James Hu; Christian Nagler
Facsimile No.: +1 (212) 446-6460
Telephone No.: +1 (212) 909-3341
Email: james.hu@kirkland.com;
cnagler@kirkland.com

and

Kirkland & Ellis International LLP
26th Floor, Gloucester Tower, The Landmark
15 Queen's Road Central
Hong Kong
Attn: Ben James
Facsimile No.: 852-3761-3301
Telephone No.: +852-3761-3412
Email: ben.james@kirkland.com

If to the Subject Party, to:
the address below the Subject Party’s name on the signature page to this
Agreement.



  (5) 

   

(b)                Integration and Non-Exclusivity. This Agreement, the Business
Combination Agreement and the other Ancillary Documents contain the entire
agreement between the Subject Party and the Covered Parties concerning the
subject matter hereof. Notwithstanding the foregoing, the rights and remedies of
the Covered Parties under this Agreement are not exclusive of or limited by any
other rights or remedies which they may have, whether at law, in equity, by
contract or otherwise, all of which will be cumulative (and not alternative).
Without limiting the generality of the foregoing, the rights and remedies of the
Covered Parties, and the obligations and liabilities of the Subject Party and
its Affiliates, under this Agreement, are in addition to their respective
rights, remedies, obligations and liabilities (i) under the laws of unfair
competition, misappropriation of trade secrets, or other requirements of
statutory or common law, or any applicable rules and regulations and (ii)
otherwise conferred by contract, including the Business Combination Agreement
and any other written agreement between the Subject Party or its Affiliate and
any of the Covered Parties. Nothing in the Business Combination Agreement will
limit any of the obligations, liabilities, rights or remedies of the Subject
Party or the Covered Parties under this Agreement, nor will any breach of the
Business Combination Agreement or any other agreement between the Subject Party
or its Affiliate and any of the Covered Parties limit or otherwise affect any
right or remedy of the Covered Parties under this Agreement. If any term or
condition of any other agreement between the Subject Party or its Affiliate and
any of the Covered Parties conflicts or is inconsistent with the terms and
conditions of this Agreement, the more restrictive terms will control as to the
Subject Party or its Affiliate, as applicable.

(c)                Severability; Reformation. Each provision of this Agreement
is separable from every other provision of this Agreement. If any provision of
this Agreement is found or held to be invalid, illegal or unenforceable, in
whole or in part, by a court of competent jurisdiction, then (i) such provision
will be deemed amended to conform to applicable laws so as to be valid, legal
and enforceable to the fullest possible extent, (ii) the invalidity, illegality
or unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Subject Party will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

(d)                Amendment; Waiver. This Agreement may not be amended or
modified in any respect, except by a written agreement executed by the Subject
Party, Pubco, Purchaser and, from and after the Closing, a majority of the
Disinterested Independent Directors (or their respective permitted successors or
assigns). No waiver will be effective unless it is expressly set forth in a
written instrument executed by the waiving party (and from and after the Closing
if such waiving party is a Covered Party, a majority of the Disinterested
Independent Directors) and any such waiver will have no effect except in the
specific instance in which it is given. Any delay or omission by a party in
exercising its rights under this Agreement, or failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement will not be
deemed a waiver of such term, covenant, condition or right, nor will any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

(e)                Governing Law; Dispute Resolution. This Agreement shall be
governed by, construed and enforced in accordance with the laws of Hong Kong
Special Administrative Region without regard to the conflict of laws principles
thereof. Any dispute, controversy, difference or claim arising out of or
relating to this Agreement, including the existence, validity, interpretation,
performance, breach or termination hereof or any dispute regarding
non-contractual obligations arising out of or relating to it shall be referred
to and finally resolved by arbitration administered by the Hong Kong
International Arbitration Centre (HKIAC) under the HKIAC Administered
Arbitration Rules in force when the Notice of Arbitration is submitted. The seat
of arbitration shall be Hong Kong. The number of arbitrators shall be three and
the arbitration proceedings shall be conducted in Chinese (Mandarin).

 



  (6) 

   

 

(f)                 Successors and Assigns; Third Party Beneficiaries. This
Agreement will be binding upon the Subject Party, and will inure to the benefit
of the Covered Parties, and their respective successors and assigns. Each
Covered Party may freely assign any or all of its rights under this Agreement,
at any time, in whole or in part, to any Person which acquires, in one or more
transactions, at least a majority of the equity securities (whether by equity
sale, merger or otherwise) of such Covered Party or all or substantially all of
the assets of such Covered Party and its Subsidiaries, taken as a whole, without
obtaining the consent or approval of the Subject Party; provided that the
obligations of the Subject Party hereunder are not expanded in any respect. The
Subject Party agrees that the obligations of the Subject Party under this
Agreement are personal and will not be assigned by the Subject Party. Each of
the Covered Parties are express third party beneficiaries of this Agreement and
will be considered parties under and for purposes of this Agreement.

(g)                Authorization to Act on Behalf of Covered Parties. The
parties acknowledge and agree that from and after the Closing the Disinterested
Independent Directors, by a majority of the Disinterested Independent Directors,
is authorized and shall have the sole right to act on behalf of Pubco, Purchaser
and the other Covered Parties under this Agreement, including the right to
enforce Pubco’s, Purchaser’s and the other Covered Parties’ rights and remedies
under this Agreement. For purposes of this Agreement, a “Disinterested
Independent Director” means an independent director serving on Pubco's board of
directors at the applicable time of determination that is disinterested in this
Agreement (i.e., such independent director is not the Subject Party, an
Affiliate of the Subject Party, or an officer, director, manager, employee,
trustee or beneficiary of the Subject Party or its Affiliate, nor an immediate
family member of any of the foregoing). Without limiting the foregoing, in the
event that the Subject Party serves as a director, officer, employee or other
authorized agent of a Covered Party, the Subject Party shall have no authority,
express or implied, to act or make any determination on behalf of a Covered
Party in connection with this Agreement or any dispute or Action with respect
hereto.

(h)                Construction. The Subject Party acknowledges that the Subject
Party has been represented by counsel, or had the opportunity to be represented
by counsel of the Subject Party’s choice. Any rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not be
applied in the construction or interpretation of this Agreement. Neither the
drafting history nor the negotiating history of this Agreement will be used or
referred to in connection with the construction or interpretation of this
Agreement. The headings and subheadings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement: (i) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation”; (ii) the definitions contained
herein are applicable to the singular as well as the plural forms of such terms;
(iii) whenever required by the context, any pronoun shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (iv) the
words “herein,” “hereto,” and “hereby” and other words of similar import shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular Section or other subdivision of this Agreement; (v) the word “if” and
other words of similar import when used herein shall be deemed in each case to
be followed by the phrase “and only if”; (vi) the term “or” means “and/or”;
(vii) any agreement or instrument defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement or
instrument as from time to time amended, modified or supplemented, including by
waiver or consent and references to all attachments thereto and instruments
incorporated therein; and (viii) the term “Affiliate” as used in respect of the
Subject Party does not include any of the Covered Parties.

(i)                 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. A photocopy, faxed,
scanned and/or emailed copy of this Agreement or any signature page to this
Agreement, shall have the same validity and enforceability as an originally
signed copy.

(j)                 Effectiveness. This Agreement shall be binding upon the
Subject Party upon the Subject Party’s execution and delivery of this Agreement,
but this Agreement shall only become effective upon the consummation of the
Transactions. In the event that the Business Combination Agreement is validly
terminated in accordance with its terms, this Agreement shall automatically
terminate and become null and void ab initio, and the parties shall have no
obligations hereunder.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



  (7) 

   

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

  Subject Party:                       Wang Jian                       By: /s/
Wang Jian           Name: Wang Jian                                   Address
for Notice:                   Address:                                          
                Facsimile:                                   Telephone:        
                          Email:                              

 

 

  (8) 

   



Acknowledged and accepted as of the date first written above:



Pubco:

     

LION GROUP HOLDING LTD.

      By: /s/ Wang Jian   Name: Wang Jian   Title: Director  



Purchaser:        PROFICIENT ALPHA ACQUISITION CORP.       By: /s/ Kin Sze  
Name: Kin Sze   Title: Chief Executive Officer  

 

The Company:        LION FINANCIAL GROUP LIMITED       By: /s/ Wang Jian   Name:
Wang Jian   Title: DIrector  



 



  (9) 

   

